IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0588
                                 Filed July 27, 2016


IN THE INTEREST OF K.H.,
Minor child,

S.H., Mother,
Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Carroll County, Adria Kester,

District Associate Judge.



         A mother appeals the termination of her parental rights to her child.

AFFIRMED.



         Kevin E. Hobbs, West Des Moines, for appellant mother.

         Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

         Martha A. Sibbel of Law Office of Martha Sibbel, P.L.C., Carroll, for minor

child.



         Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                              2


VAITHESWARAN, Judge.

          A mother appeals the termination of her parental rights to her child, born in

2013.1 She (1) challenges the grounds for termination cited by the district court

and (2) contends termination was not warranted given the closeness of the

parent-child bond.

I.        The district court terminated the mother’s parental rights pursuant to two

provisions of the Iowa Code. We may affirm if we find clear and convincing

evidence to support either ground. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct.

App. 1999). On our de novo review, we are persuaded the State proved grounds

for termination under Iowa Code section 232.116(1)(h) (2015). That provision

requires proof of several factors, including proof the child cannot be returned to

the parent’s custody.

          The record reveals the following pertinent facts. The mother began using

opiates and other drugs eight years before the termination hearing. In 2012, she

also began abusing methamphetamine.               Her son was born a year later with

methamphetamine and several other drugs in his system.

          The mother continued to use methamphetamine after the child’s birth.

Within four months, the child was temporarily removed from her custody and was

placed in foster care. The mother stipulated to his adjudication as a child in need

of assistance.

          Following a recommendation for long-term residential drug treatment, the

mother began a three-and-a-half month inpatient treatment program.                After

graduating from this program, she transitioned to a halfway house where she

1
     The father’s appeal was dismissed as untimely.
                                         3


was allowed to have the child in her care. She completed the programming at

the halfway house and the district court returned the child to her under the

protective supervision of the department of human services.

       The mother relapsed ten months after leaving the halfway house. In time,

a police officer found her two-year-old toddler on a road, dirty and covered in his

own feces. Two cars almost hit him. The child was immediately taken into

protective custody and was again placed in foster care.

       The mother’s methamphetamine use did not abate. Approximately seven

months after her relapse, she re-entered the halfway house. She was still at the

facility when the termination hearings were held and hoped to remain there for

two years.      Although she testified the child could immediately join her, a

department social worker declined to recommend this option, given her previous

track record.

       We agree the child could not be returned to the mother’s custody in light of

her lengthy history of substance abuse, the intensive drug treatment services

afforded her, her limited success in maintaining her sobriety notwithstanding

these services, and the harm that befell her child as a result of her drug use.

II.    The mother contends termination is not warranted given the closeness of

the parent-child bond. See In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). The

department acknowledged the existence of this bond and made significant efforts

to foster it through trial home placements, overnight visits, and an earlier

recommendation to return the child to her custody. On our de novo review, we

are persuaded the mother was afforded sufficient time and services to address

her addictions and returning the child to the mother would have compromised his
                                   4


safety. We conclude termination was warranted despite the bond she shared

with the child.

       AFFIRMED.